Citation Nr: 0925622	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-37 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1310.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1949 to October 1969.  He died in December 2005.  
The appellant is the Veteran's surviving spouse.

The matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The Veteran died in December 2005 at the age of 74.  The 
death certificate lists the immediate cause of death as 
pneumonia with underlying causes of renal insufficiency and 
metastatic colon cancer.  
 
2.  At the time of the Veteran's death, service connection 
was in effect for the following: residuals of prostate 
cancer, evaluated as 60 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and left ear hearing loss, 
evaluated as noncompensably disabling.  The combined 
disability rating was 60 percent.

3.  The medical evidence of record does not indicate that the 
Veteran's military service or any service-connected 
disability or disabilities caused or contributed to the cause 
of the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
Veteran's death.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA alters the 
legal landscape in three distinct ways: standard of review, 
notice and duty to assist.  The Board will now address these 
concepts within the context of the circumstances presented in 
this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. The Board 
observes that the appellant was informed of the evidentiary 
requirements for service connection for the cause of the 
Veteran's death in a letter from the RO dated April 4, 2006, 
including evidence "that will show a reasonable probability 
that the condition that contributed to Veteran's death was 
caused by injury or disease that began in service."

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim and advised of the 
provisions relating to the VCAA in the above-referenced April 
2006 letter.  Specifically, the appellant was advised in the 
letter that VA is responsible for obtaining relevant records 
from any Federal agency, including records kept by VA 
treatment centers and the SSA.  With respect to private 
treatment records, the letter informed the appellant that VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency. Included with the April 2006 
letter were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, and the letter asked that the 
appellant complete this release so that VA could obtain these 
records.  

The April 2006 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA cannot otherwise get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" [Emphasis as in original].  

The letter also specifically requested of the appellant: "If 
there is any other evidence or information that you think 
will support your claim, please let us know. If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
appellant that she could submit or identify evidence other 
than what was specifically requested by the RO.  [The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the appellant to provide any evidence in the 
Veteran's possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In this case, the 
appellant was provided complete notice of the VCAA prior to 
the initial adjudication of her claim, which was by rating 
decision in June 2006.  

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.

The Board notes that the appellant was given notice of the 
Dingess decision in the April 2006 letter.  However, in this 
case, element (1), Veteran status, is not at issue.  
Moreover, element (4), degree of disability, is meaningless 
in a death claim case.  Element (5), effective date, was 
rendered moot via the RO's denial of service connection for 
the cause of the Veteran's death.  The appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death was denied based on element (3), connection 
between the Veteran's service and his death.  As explained 
above, she has received proper VCAA notice as to her 
obligations, and those of VA, with respect to that crucial 
element.  Because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
claimant].

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
Veteran's death certificate, reports of VA treatment, and 
private reports of medical treatment from CentraCare Health 
System.  Of pertinence to the appellant's claim, the Board 
notes that the claims folder contains a September 2004 VA C&P 
examination relating to the Veteran's prostate cancer, and a 
March 2007 addendum opinion from the same examiner as to 
whether there was a relationship between the Veteran's 
prostate cancer and renal sufficiency. 

The Board notes that, in a June 2009 Appellant's Brief, the 
appellant's representative contended that a remand was 
necessary in order to obtain an opinion as to a possible 
causal relationship between the service-connected prostate 
cancer and colon cancer which was listed as an underlying 
cause of death on the death certificate.  Two articles 
discussing a study showing that the prostate cancer gene 
possibly increases the risk of colon cancer were cited 
[copies of the articles were not provided, but the Board was 
able to locate a cited ABC News story on line and review it]. 

The Board is aware of the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), which held that an examination and or 
opinion is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease, manifested in accordance 
with presumptive service connection regulations, occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  Here, as further discussed in the decision below, the 
probative medical evidence of record does not connect the 
Veteran's service-connected prostate cancer to either of the 
underlying causes of his death, metastasized colon cancer or 
renal insufficiency.  The article presented by the 
appellant's representative merely relates to assessment of 
risk, and provides no clinical basis on which to connect 
prostate cancer to colon cancer specific to this case.  
Therefore, the Board determines that the evidence of record 
is sufficient for deciding this case, and provision of a 
remand for a medical opinion is not warranted.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of any connection of colon cancer to service-connected 
prostate cancer.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2008).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim.  As 
noted in the Introduction, she testified before the 
undersigned Veterans Law Judge in August 2008.  She has been 
ably represented by her appointed service organization, which 
presented argument on her behalf as recently as June 2009.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for the cause of the 
Veteran's death under 38 U.S.C.A. § 1310.

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cancer, when such 
are manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2008); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection - cause of death

In order to establish service connection for the cause of the 
Veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a) (2008).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
See 38 C.F.R. § 3.312(b) (2008).

Service connection - herbicide exposure

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2008).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2008).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection.  38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See Health Outcomes Not Associated 
With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 112, 
32395 (June 12, 2007).  The Secretary has determined that 
gastrointestinal tumors, including tumors of the colon, are 
not associated with exposure to herbicides.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the Veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2008).

Factual background

Treatment reports from the St. Cloud VAMC show that prostate 
cancer was diagnosed by biopsy done in May 1997.  In early 
1998 the Veteran had chemotherapy treatment by placement of 
radioactive seeds.  Prior to the radiation treatment, he had 
prostate specific antigen levels ranging from 3.9 to 5.9.  
After the radiation treatment, his antigen level dropped to a 
level that became undetectable [a January 2003 VA examination 
noted that the antigen level was less than 0.1 nanograms per 
milliliter, and there was no evidence of recurrence of the 
prostate cancer].  

In August 2004 the Veteran was diagnosed with metastatic 
colon cancer by his private oncologist, Dr. U.C., at 
CentraCare Health System.  He noted there were two 
synchronous lesions in the colon, and that there was 
metastasis in the liver.  Renal insufficiency was also noted.  
In discussing treatment, Dr. U.C. told the Veteran that the 
prognosis for stage IV colonic carcinoma was a median 
survival rate of around six months, and with appropriate 
therapy median survival had been extended to around 22 
months.  

The Veteran died in December 2005.  The death certificate 
showed that the cause of death was pneumonia, with underlying 
causes of renal insufficiency and metastatic colon cancer.

Analysis

The appellant's primary contention is that the Veteran's 
service-connected prostate cancer caused or contributed 
substantially to the colon cancer which was noted to be an 
underlying cause of his death.  

Initially, the Board notes that pneumonia appears only to 
have been an acute episode that resulted in the Veteran's 
death in a weakened state from the stated underlying causes 
of renal insufficiency, and metastatic colon cancer.   His 
service medical records do show one episode of pneumonia that 
occurred in November 1962.  However, his discharge 
examination in June 1969 showed no residuals from the acute 
episode in 1962.  There is no other evidence of pneumonia 
until the acute episode in December 2005.  Therefore, there 
is no basis for service connecting pneumonia as a chronic 
disease entity since service, nor does the appellant so 
contend.

The Board observes that the Veteran did have service in 
Vietnam from December 1967 to October 1968.  In her July 2006 
notice of disagreement, the appellant contended that the 
Veteran's death was directly related to his exposure to Agent 
Orange in Vietnam because of his presumptive award of service 
connection for residuals of prostate cancer.  However, as 
noted above, although prostate cancer is listed as one of the 
diseases presumed to have been caused by exposure to 
herbicides in Vietnam, colon cancer has been specifically 
determined by the Secretary not to be associated with 
exposure to herbicides in Vietnam.  Thus, the regulatory 
presumption of service connection as to colon cancer is not 
available to the appellant.  Giving consideration to the 
theory of direct service connection as required by Combee, 
supra, the Board notes that there is no record that the 
Veteran ever had colon cancer or a related disease in service 
or after service until his final illness many years 
thereafter.  [The Board further notes that the appellant has 
not appeared to contend that colon cancer was related to the 
Veteran's service either on a presumptive or direct service 
connection basis.  Rather, her primary contention is that the 
Veteran's colon cancer was caused by his service-connected 
prostate cancer which was awarded due to presumed exposure to 
Agent Orange in Vietnam.  This will be discussed further 
below.]    

Similar reasoning also applies to renal insufficiency as an 
underlying cause of the Veteran's death.  There was no 
evidence of renal disease or insufficiency in service, or for 
many years thereafter until the Veteran's final illness.  In 
a March 2007 review of the record, a VA examiner, Dr. T.D., 
who had conducted a VA examination relating to the Veteran's 
prostate cancer in September 2004, noted that the Veteran had 
apparently developed renal insufficiency after the 
development of his prostate cancer.  However, he opined that 
the Veteran's mild renal insufficiency was not due to his 
prostrate cancer.  He observed that in 2000 the Veteran had 
an excellent response to medication for benign prostatic 
hypertrophy symptoms.  However, the Veteran was apparently 
taken off the medication due to side affects, and the 
Veteran's past medical history did not indicate any 
hypertension.  The appellant has provided no medical opinion 
evidence to the contrary.  Therefore,  renal insufficiency 
cannot be service connected either on a direct or secondary 
basis.  

With regard to the appellant's primary contention that the 
colon cancer was related to the service-connected prostate 
cancer on a secondary service connection basis, the Board 
finds no clinical medical evidence in the claims folder to 
support her theory.  In other words, the appellant is 
contending that the prostate cancer metastasized to the 
colon.  As noted above, after radioactive seeds were 
implanted in early 1998, the Veteran's prostate cancer soon 
went into remission as shown by a January 2003 VA examiner's 
report noting undetectable antigens and stating the prostate 
cancer had not returned.  The VA examiner in September 2004, 
Dr. T.D., noted that the Veteran's antigen level had remained 
undetectable for the past five years, which he felt would 
seem to indicate that there were no residuals from his 
prostrate cancer.  The Veteran had complained of impotence, 
but Dr. T.D. noted that had begun decades prior to the 
prostate cancer.  He therefore attributed some of the 
Veteran's more recent symptoms to the colon cancer [which 
only had been recently diagnosed in August 2004].  

In his report dated August 20, 2004, wherein the Veteran's 
primary care oncologist, Dr. U.C., diagnosed colon cancer 
that had metastasized to the liver, he noted that the colon 
cells obtained from a needle biopsy of the colon mass did not 
react to prostatic specific antigen.  He noted the Veteran's 
past history of prostate cancer, status post seed 
implantation, with the last prostatic specific antigen as 
reported by the Veteran being less than 0.01 within the past 
six months.  

The foregoing competent medical evidence of record clearly 
shows that the Veteran's prostate cancer had gone into 
remission soon after he received the seed chemotherapy in 
early 1998, i.e., it was inactive and stayed inactive.  There 
is no medical evidence that the prostate cancer had 
metastasized to the colon.  There was no evidence of 
prostrate antigens in the cell sample from the colon.  The 
evidence in August 2004 showed the Veteran's private colon 
cancer oncologist that the active colon cancer had 
metastasized to the liver.  His report indicates that he was 
well aware of the Veteran's history of prostate cancer.  He 
had the cancerous colon cells tested for prostatic specific 
antigens; there were none found.  Thus, he made no diagnosis 
that it was related to the colon cancer.   

The appellant has had ample opportunity to submit medical 
evidence to support her theory of secondary service 
connection.  She has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].  The Court has held that "[t]he duty 
to assist is not always a one-way street.  If a Veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As the Court has 
stated: "VA's . . . 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  
Although the appellant and her representative assert that the 
Veteran's death was caused by his service-connected prostate 
cancer having metastasized to the colon, the record does not 
establish that either of them have the medical training 
necessary to offer competent opinions on matters of medical 
diagnosis or etiology.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (a lay person is not competent 
to offer opinions that require medical knowledge).  
    
Conclusion

In short, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.  The benefit sought on 
appeal is accordingly denied.

In so concluding, the Board in no way intends to minimize the 
Veteran's years of active service, or the appellant's 
sincerity in pursuing her claim.  However, the Board is 
obligated to decide cases based on the evidence before it.  
See Harvey v. Brown, 6 Vet. App. 416, 425 (1994) [the Board 
is bound by the law and is without authority to grant 
benefits on an equitable basis].  
 

ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


